DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-4) in the reply filed on 12 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-254666, filed on 28 December 2017.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: supply section (30) and winding cylinder (12) are not found in Fig 1-2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (US4401502).
	Regarding claim 1, Schmidt (Fig 2-4) discloses a manufacturing method of a tire component that includes adhering a sheet-like rubber member (“band” (10)) to an outer circumferential surface of a drum (“core” (5)), the manufacturing method of the tire component comprising:
holding the single sheet-like rubber member, from which the single tire component can be formed, on an outer circumferential surface of a winding cylinder (“reel” (27)) (Fig 2),
removing the sheet-like rubber member, which is held by the winding cylinder, from the winding cylinder by rotation of the drum (C3 L55-62),
and adhering the sheet-like rubber member to the outer circumferential surface of the drum (C3 L66-68).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US4401502) in view of Grashuis (US20140196834).
	Regarding claim 3, Schmidt discloses all limitations of claim 1 as set forth above. However, while Schmidt does not explicitly disclose that the sheet-like rubber member has a parallelogram shape that includes paired lateral sides and paired inclined sides, the paired lateral sides being arranged in parallel with a moving direction of the sheet-like rubber member that is moved from the winding cylinder to the drum, and the paired inclined sides being inclined with respect to the moving direction of the sheet-like rubber member at ends in the moving direction, it is well known in the art for tire components in a manufacturing process to be shaped as such. For instance, Grashuis teaches (Fig 3F-G) a method of tire manufacturing that involves transferring a sheet-like rubber member (“layer” (70)) between two drums (“building drum” (72) and “transfer drum” (52)). The sheet-like member is shaped to have a parallelogram-like shape with a paired lateral sides parallel to the moving direction and a paired inclined side via a knife ([0080]). One benefit to having this shape is to ensure that deviations in the splice overlap are “evened-out” ([0080]), resulting in less tire defects.
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use the parallelogram-like shape as taught in Grashuis with the method of Schmidt. One would have been motivated to do so to reduce the number of tire defects.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US4401502) in view of Grashuis (US20140196834) and Leblond (US3674582).
	Regarding claim 4, Schmidt discloses all limitations of claim 1 as set forth above. While Schmidt does not explicitly disclose that the method comprises stopping rotation of the winding cylinder and thereafter stopping rotation of the drum, Schmidt (C4 L1-4), Grashuis ([0087]) and Leblond (C7 L22-25) teach that it is well known in the tire manufacturing art where tire components are being transferred between various cylinders that the movement of the cylinders are individually controlled, including when rotation is stopped. Given that the order of when the cylinders are stopped in relation to each other is limited to a finite number of possibilities (either: A) the winding cylinder is stopped before the drum, B) the drum is stopped before the winding cylinder, or C) both are stopped simultaneously), a person of ordinary skill at the earliest effective priority date of the instant application would be capable of performing routine experimentation and determining to stop the reel (27) prior to stopping the rotation of the core (5) in Schmidt (see MPEP 2143(I)(E)). One would be motivated to do so to ensure that excess tire-component material is not fed onto the core, increasing the chance of defects.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hideto (Fig 8A-D) teaches a tire-manufacturing process comprising of transferring a tire component (“film-like material” (A)) from a winding cylinder (“reel” (5)) to a drum (“forming drum” (3)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749